Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on July 5, 2022 is acknowledged.
3.	New claims 34-46 have been added.
4.	Claims 16-46 are pending in this application.
5.	Applicant elected with traverse Group 1 (claims 16-20 and 29-33) on March 7, 2022. The traversal was not found persuasive and the restriction requirement was deemed to be proper and made FINAL in the previous office action. Claims 21-28 and dependent claims 29-33 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. The Examiner withdrew claim 20 in the previous office action in error. Claim 20 was rejected in the 35 U.S.C. 112(b) rejection in the previous office action. Claims 16-20 and 34-46 are examined on the merits in this office action.
This application contains claims 21-33, drawn to an invention nonelected with traverse in the paper of 3/7/2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. 


Withdrawn Objections and Rejections
6.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
7.	Objection to claim 16 is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Objection to claim 17 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejections of claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 16 and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Brandenburg (US 2011/0105416, issued as US Patent No. 8633164, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

Maintained Rejections
35 U.S.C. 112(a)
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 16-20 and 34-46 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating bacterial infection of the skin, treating bacterial wound infection and promoting wound healing, does not reasonably provide enablement for preventing all bacterial infections of the skin and preventing all bacterial wound infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This rejection is revised and maintained in view of Applicant’s amendment to the claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The Breadth of the claims:
	    The invention is drawn to method for (a) treating, ameliorating or preventing a bacterial infection of the skin; (b) treating, ameliorating or preventing a bacterial wound infection; and/or (c) promoting wound healing, comprising administering to a patient in need thereof a peptide comprising 17 to 23 amino acids, wherein the amino acids in positions 1 to 23, counted from the N-terminus, are as follows (1) G, S or lacking; (2) C or lacking; (3) K or R; (4) K or R; (5) Y, W or F; (6) K or R; (7) K or R; (8) F, W or L; (9) K or R; (10) K or L or lacking; (11) W, L or F; (12) K or R; (13) F, Y or C; (14) K or R; (15) G or Q; (16) K or R; (17) F, L or W; (18) F or W; (19) F, L or W; (20) W or F; (21) C or lacking; (22) F or G or lacking; (23) G or lacking.

(2) The state of the prior art:
	The Merck manual indicates that “Bacterial skin infections can be classified as skin and soft tissue infections (SSTI) and acute bacterial skin and skin structure infections (ABSSSI). SSTI include carbuncles, ecthyma, erythrasma, folliculitis, furuncles, impetigo, lymphadenitis, minor cutaneous abscesses; ABSSSI are complex bacterial skin infections. They include cellulitis, erysipelas, lymphangitis, major cutaneous abscesses, necrotizing soft tissue infection and wound infections” (see p. 1 of Merck Manual, “Overview of Bacterial Skin Infections”). A search for “Bacterial wound infection” in the Merck manual indicates that there are 38 medical topics that include brain infections, staphylococcal infections, streptococcal infections and so on (see Merck Manual, Search results for: bacterial wound infection, pp. 1-3, enclosed).
In this section, the Examiner will discuss bacterial skin infections as disclosed by the Merck manual.
The Merck manual indicates that carbuncles is a cluster of furuncles (boils) caused by staphylococcal infection, which involve a hair follicle and surrounding tissue (see Merck Manual, “Furuncles and Carbuncles”, p. 1, top). The Merck manual indicates that carbuncles are clusters of furuncles that are subcutaneously connected. They may be accompanied by fever and prostration (see Merck Manual, “Furuncles and Carbuncles”, p. 1, bottom). Diagnosis of carbuncles are by clinical evaluation and culture lesion; treatment is by drainage, antibiotics effective against MRSA (see Merck Manual, “Furuncles and Carbuncles”, p. 2, Diagnosis and Treatment of Furuncles and Carbuncles).
The Merck manual indicates that folliculitis is an infection of hair follicles (see Merck Manual, “Folliculitis”, p. 1, top). The Merck manual indicates that symptoms of folliculitis are mild pain, pruritus, or irritation. The Merck manual indicates that diagnosis of folliculitis is clinical evaluation; treatment of folliculitis is clindamycin lotion or gel (see Merck Manual, “Folliculitis”, p. 2).
The Merck manual indicates that impetigo is a superficial skin infection with crusting or bullae caused by streptococci, staphylococci, or both. The Merck manual indicates that no predisposing lesion is identified in most patients, but impetigo may follow any type of break in the skin (see Merck Manual, “Impetigo and Ecthyma”, p. 1, top). The Merck manual indicates that diagnosis is by clinical evaluation and treatment is topical mupirocin, retapamulin, fusidic acid, or ozenoxacin (see Merck Manual, “Impetigo and Ecthyma”, pp. 4-5). 
The Merck manual indicates that cellulitis is acute bacterial infection of the skin and subcutaneous tissue most often caused by streptococci or staphylococci (see Merck Manual, “Cellulitis”, p. 1, top). The Merck manual indicates that cellulitis is most often caused by group A beta-hemolytic streptococci (e.g., Streptococcus pyogenes) or Staphylococcus aureus. The Merck manual indicates that infection is most common in the lower extremities, Cellulitis is typically unilateral (see Merck Manual, “Cellulitis”, p. 3, “Symptoms and Signs of Cellulitis”). The Merck manual indicates that diagnosis of cellulitis is by examination, blood cultures, and tissue cultures. The Merck manual indicates that most cellulitis resolves quickly with antibiotic therapy. The Merck manual indicates that treatment is by antibiotics (see Merck Manual, “Cellulitis”, pp. 4-6).
The Merck manual indicates that erysipelas is a type of superficial cellulitis with dermal lymphatic involvement (see Merck Manual, “Erysipelas”, p. 1, top). The Merck manual indicates that erysipelas is most often caused by group 1 beta-hemolytic streptococci and occurs most frequently on the legs and face (see Merck Manual, “Erysipelas”, p. 2). The Merck manual indicates that diagnosis is by clinical evaluation and blood culture. The Merck manual indicates that treatment is by oral or IV antibiotics, penicillin, erythromycin (see Merck Manual, “Erysipelas”, pp. 2-3, “Diagnosis of Erysipelas” and “Treatment of Erysipelas”).
          The art recognizes that there are treatment methods for treating bacterial skin infections, but does not provide how to determine the individuals who are susceptible to these bacterial skin infections and any and all bacterial wound infections

(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to all bacterial skin infections and bacterial wound infections. Since the activity is based on determining the patient population that is susceptible to all bacterial skin infections and bacterial wound infections, the predictability in the art is low. This is due to the fact that the art has recognized that there are different bacterial skin infections and bacterial wound infections, but does not provide how to determine the individuals who are susceptible to all bacterial skin infections and bacterial wound infections discussed in the Merck manual. 
	     The Applicant has not shown who will be susceptible to all bacterial skin infections and bacterial wound infections. There are too many variables between the patient populations, thus, it clearly shows the unpredictability of the art.   

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	     Although the specification provides guidance on administering the peptide compounds on different bacterial strains, it is unclear as to when to administer the peptide compound to prevent all bacterial skin infections, all bacterial wound infections, and the patient population. The Working Example 1 describes the effect of combination of ceftriaxone and peptide on the growth of E. coli.  The Working Example 2 describes effect on growth of MRSA ATCC 43300 cell lines. The Working Example 3 describes the effect of the peptide compound on biofilms. The Working Example 4 describes the effect of peptide compound and levofloxacin combination on multi-resistant bacteria Pseudomonas aeruginosa PS4. The Working Example 5 describes wound healing promotion on a male patient. The Working Example 6 describes the inhibition of M. tuberculosis bacteria when treated with the peptide compound. The Working Example 7 describes the peptide compound’s effect on the maturation and migration of immature dendritic cells. The Working Example 8 describes the peptide compound’s effect on TLR2/6-activated keratinocytes. The Working Example 9 describes the peptide compound’s effect on the inflammatory response in skin cells. The Working Example 10 describes the two peptides effect on Meuller-Hinton growth.
	The specification has not provided guidance in the way of a disclosure to how to determine individuals that need protection against any and all bacterial skin infections and any and all bacterial wound infections. Since there are numerous different bacterial skin infections and bacterial wound infections, there is not enough guidance to determine who is susceptible to certain bacterial skin infections and any and all bacterial wound infections and when to administer the peptide to prevent these infections. 
There is no clear guidance as to how to determine the patient population, since not all people suffer from the same bacterial skin infections and bacterial wound infections.  Since art recognizes that there are countless different bacterial skin infections and bacterial wound infections, teach that there are treatment methods, but does not provide how to determine the individuals who are susceptible to bacterial skin infections and bacterial wound infections discussed in the Merck manual, more guidance is necessary.

(8) The quantity of experimentation necessary:
           In order to treat a disease, a dosage, the subject and regimen must be identified. In order to ameliorate a disease symptoms or conditions, the end point of the treatment also needs to be identified. Since it is uncertain to predict the patient population who are susceptible bacterial skin infections and bacterial wound infections, and the Applicant has not provided the appropriate time frame at which the peptide compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the compound would be effective in preventing any and all adult, child, or an infant from bacterial skin infections and bacterial wound infections.


Response to Applicant’s Arguments
13.	Applicant argues that “it lies within the competence of the skilled person in the field of microbiology and specifically antimicrobial treatments to determine when and how to use antimicrobial agents preventively and specifically, to determined the corresponding patient population, provided that they are presented with data relating to the efficacy of the respective agent in the treatment and amelioration of a specific kind of infection…Applicant respectfully submits that information on the effect of a specific agent in the treatment and amelioration of bacterial skin/wound infection provides the skilled person with sufficient information on how and when to use the same agent in the prevention of bacterial skin/wound infections.”
14.	Applicant’s arguments have been fully considered but have not been found persuasive. As indicated in the rejection above, each and all infections need first to be diagnosed through clinical evaluation, blood cultures and tissue cultures (see for example, Merck Manual, in treatment of cellulitis). The Merck manual indicates that ALL of the infections (including skin infection), must first be diagnosed clinically. Without the symptoms present and diagnosis by a medical professional, one of ordinary skill in the art cannot pre-determine who will be susceptible ANY and ALL skin infections. 
	There is no clear guidance as to how to determine the patient population, since not all people suffer from the same bacterial skin infections and bacterial wound infections.  Since art recognizes that there are countless different bacterial skin infections and bacterial wound infections, teach that there are treatment methods, the infections first need to be clinically diagnosed, and does not provide how to determine the individuals who are susceptible to bacterial skin infections and bacterial wound infections discussed in the Merck manual, more guidance is necessary.
           As indicated above in the rejection, in order to treat a disease, a dosage, the subject and regimen must be identified. In order to ameliorate a disease symptoms or conditions, the end point of the treatment also needs to be identified. Since it is uncertain to predict the patient population who are susceptible bacterial skin infections and bacterial wound infections, and the Applicant has not provided the appropriate time frame at which the peptide compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the compound would be effective in preventing any and all adult, child, or an infant from bacterial skin infections and bacterial wound infections.


New Rejection
35 U.S.C. 112(b)
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
17.	Claim 34 recites the limitation “the Staphylococcus” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 34 is dependent from claim 16. Claim 16 does not recite Staphylococcus. Claim 35 depends from claim 34, therefore, claim 34 is also rejected. 
18.	Claim 36 recites the limitation "wherein the-hemolytic Streptococcus" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 36 is dependent from claim 16. Claim 16 does not recite -hemolytic Streptococcus. Claim 37 depends from claim 36, therefore, claim 37 is also rejected.
19.	Claim 38 recites the limitation “the Parvimonas” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 38 is dependent from claim 16. Claim 16 does not recite Parvimonas. 
20.	Claim 39 recites the limitation “the Pseudomonas” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 39 is dependent from claim 16. Claim 16 does not recite Pseudomonas. Claim 40 depends from claim 39, therefore, claim 40 is also rejected.
21.	Claim 41 recites the limitation “the Haemophilus” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 41 is dependent from claim 16. Claim 16 does not recite Haemophilus.
22.	Claim 42 recites the limitation “the Clostridium” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 42 is dependent from claim 16. Claim 16 does not recite Clostridium. 
23.	Claim 43 recites the limitation “the Enterococcus” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 43 is dependent from claim 16. Claim 16 does not recite Enterococcus.
24.	Claim 44 recites the limitation “the Porphyromonas” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 44 is dependent from claim 16. Claim 16 does not recite Porphyromonas.
25.	Claim 45 recites the limitation “the Propionibacterium” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 45 is dependent from claim 16. Claim 16 does not recite Propionibacterium.
26.	Claim 46 recites the limitation “the Acinetobacter” In the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 46 is dependent from claim 16. Claim 16 does not recite Acinetobacter.


CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654